DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments/remarks filed on 08/27/2021 have been entered.  Claims 1, 3-10 and 12-20 are pending.  Claims 2 and 11 have been previously canceled without prejudice.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel, US Patent Application Publication No. 2017/0249129, in view of Ademar et al. (Ademar), US Patent Application Publication No. 2013/0222405, and further in view of Merrick et al. (Merrick), US Patent No. 5,808,612 (McDaniel is from IDS filed on 02/28/2020).

As to independent claim 1, McDaniel teaches:
A computer-implemented method (McDaniel, Abstract, paragraphs [0007]-[0008], [0030]-[0031], show and disclose a system for designing automation applications within a three-dimensional workspace virtual machine environment (paragraph [0007])), comprising:
displaying a three-dimensional virtual environment that includes a first logic node connected to a second logic node via a first link (McDaniel, Fig. 2, paragraphs [0007]-[0008], [0023], [0027]-[0028], show and disclose displaying a three-dimensional workspace that includes the first logic input port object (first logic node), the second logic output port object (second logic node) (paragraph [0008]), which is similar or equivalent to displaying a three-dimensional virtual environment that includes a first logic node connected to a second logic node via a first link), wherein:

the first logic node, the second logic node, and the first link comprise an executable program (McDaniel, Fig. 2, paragraphs [0007]-[0008], [0030]-[0031], show and disclose the first logic input port object (first logic node), the second logic output port object (second logic node), and the first link/connection (paragraphs [0028], [0031]) comprise a simulation code (paragraph [0008]) or a controller-executable code (an executable program) (paragraph [0010]), which is similar or equivalent to the first logic node, the second logic node, and the first link comprise an executable program),

the first logic node represents a set of functions performed by a first physical object (McDaniel, Fig. 2, paragraphs [0007]-[0008], [0028]-[0031], show and disclose the first logic input port object (first logic node) of a logic element (paragraphs [0008], [0028]) represents functions or operations (paragraph [0030]) performed by a first physical object/component (paragraphs [0008], [0030]), which is similar or equivalent to the first logic node represents a set of functions performed by a first physical object),

the second logic node represents a set of functions performed by a second physical object, and the first link represents a first data connection between the first logic node and the second logic node (McDaniel, Fig. 2, paragraphs [0007]-[0008], [0028]-[0031], show and disclose the second logic output port object (second logic node) of a logic element (paragraphs [0008], [0028]) represents functions or operations functions (paragraph [0030]) represents functions or operations (paragraph [0030]) performed by a second physical object/component (paragraphs [0008], [0030]), and the first link/connection (paragraph [0031]) represents a first connection between the first logic input port object (first logic node) and the second logic output port object (second logic node) (paragraphs [0008], [0028]), which is similar or equivalent to the second logic node represents a set of functions performed by a second physical object, and the first link represents a first data connection between the first logic node and the second logic node); and

while the executable program is executing on one or more processors, displaying a visual representation of a data flow along the first link between the first logic node and the second logic node (McDaniel, Fig. 2, paragraphs [0007]-[0008], [0028]-[0031], [0044]-[0045], show and disclose while the simulation code (paragraph [0008]) or a controller-executable code (an executable program) (paragraph [0010]) is executing on one or more processors (paragraphs [0044]-[0045]), displaying a visualization (visual representation) (paragraph [0023]) of a products flow (Fig. 2, paragraphs [0034], [0026]-[0027]) along the first link/connection (Fig. 2, paragraph [0008], [0028]) between the first logic input port object (first logic node) and the second logic output port object (second logic node) (Fig. 2, paragraphs [0008], [0028]), which is similar or equivalent to while the executable program is executing on one or more processors, displaying a visual representation of a dataflow along the first link between the first logic node and the second logic node).

In “while the executable program” above, McDaniel does not specifically teach the first link graphically represents a first data connection between the first logic node and the second logic node; and wherein the data flow is visually represented as particles moving through the first link between the first logic node and the second logic node.

However, Ademar teaches:
where in the data flow is visually represented as particles moving through the first link between the first logic node and the second logic node (Ademar, Figs. 19a-b, paragraphs [0152],[0159]-[0160], show and disclose displaying a visual representation of a particle stream of a data transfer (data flow) (paragraph [0160]) between/along/through the connection of the first device (first logic node) with the second device (second logic node) (paragraph [0160]), wherein the particle stream of the data transfer (data flow) is visually represented as particles moving between the first connection of the first device (first logic node) with the second device (second logic node) and where the particles themselves can represent content like an image (paragraph [00152]).  Ademar further discloses in Figure 20 and paragraph [0023] that the use of particle effects to indicate the transfer of data from one electronic device to another.  Furthermore, Ademar discloses using a particle system to illustrate the current strength of a connection (link) shown in Figures 19a-19b and paragraph [0156]).  Thus, Ademar’s teachings is similar or equivalent to displaying a visual representation of a dataflow through the first link between the first logic node and the second logic node, wherein the dataflow is visually represented as particles moving through the first link between the first logic node and the second logic node (see (*) below)).

It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having in “while the executable program” above, wherein the data flow is visually represented as particles moving through the first link between the first logic node and the second logic node as suggested by Ademar into McDaniel’s system because all these systems relate to data flow/movement.

The combination would enable McDaniel’s system to provide an easy way for multiple devices to establish a connection with one another so that users can interact with other devices intuitively and easily as Ademar suggested in paragraph [0025].

In addition, to further support the rejections above, Merrick also teaches:
A system and method for displaying on a display device connectable to the system a visual representation (graphically representation) of a physical environment such as a virtual office (Abstract).  Merrick further discloses “wiring up” or linking the objects (interpreted as logic nodes) (Merrick, Figures 5-6 and col. 2, line 62 – col. 3, line 44, col. 4, lines 14-21 and col. 6, lines 48-65).  Merrick further discloses the first link graphically represents a first data connection between the first logic node and the second logic node (Merrick, Figures 5-6 and col. 2, line 62 – col. 3, line 44, col. 4, lines 14-21 and col. 6, lines 48-65: displaying a virtual office with virtual objects (logic nodes) connected by “wires” links, and the various “wires” represent connections between the objects. In Figure 6, Merrick discloses that various types of data can be retrieved from the database through the connections between the database and the Data Machine, and the Data Machine is currently connected to a chart output from the wire passing from the Data Machine to the book of outputs (col. 8, lines 17-40 and Figure 6).
Since all of the systems relate to data flow/movement, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept the first link graphically represents a first data connection between the first logic node and the second logic node as suggested by Merrick into McDaniel and Ademar’s systems for the purpose of allowing users to display a visual presentation of a physical environment.

(*) According to Applicant’s Specification, paragraphs [0082], “data flows between the logic nodes may be visually represented as particles or particle clouds moving along the links between the logic nodes ”, and paragraph[0084], “The moving particles 1230 may visually represent the data being transmitted along a link between logic nodes Similarly, Ademar, Figs. 19a-b, paragraphs [0152]-[0160], show and disclose “the movement of particles visually representing a transfer of data between the sending device and the destination device (paragraph [0160]).

As to dependent claim 3, the rejection of Claim 1 is incorporated and furthermore Ademar teaches wherein the visual appearance of the particles is based on one or more attributes of data included in the data flow (Ademar, paragraphs [0146], [0154]-[0160], disclose the visual representation of the particles is based on one or more attributes of the particles (paragraph [0146]) included in the particular stream of the data transfer (data flow) (paragraphs [0160]), which is similar or equivalent to the visual appearance of the particles is based on one or more attributes of data included in the dataflow).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having wherein the visual appearance of the particles is based on one or more attributes of data included in the data flow as suggested by Ademar into McDaniel’s system because all these systems relate to data flow/movement. The combination would enable McDaniel’s system to provide an easy way for multiple devices to establish a connection with one another so that users can interact with other devices intuitively and easily as Ademar suggested in paragraph [0025].

As to dependent claim 4, the rejection of Claim 1 is incorporated and furthermore Ademar teaches wherein a color of the particles is based on a type of data included in the data flow (Ademar, paragraphs [0029], [0035], [0146], disclose the attributes of the particles comprise a color (paragraph [0146]) associated with the particles, which can represent content (paragraph [0152]) in the particular stream of the data transfer (data flow), which is similar or equivalent to a color of the particles is based on a type of data included in the data flow).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having wherein a color of the particles is based on a type of data included in the data flow as suggested by Ademar into McDaniel’s system because all these systems relate to data flow/movement. The combination would enable McDaniel’s system to provide an easy way for multiple devices to establish a connection with one another so that users can interact with other devices intuitively and easily as Ademar suggested in paragraph [0025].

As to dependent claim 5, the rejection of Claim 1 is incorporated and furthermore Ademar teaches wherein a size of the particles is based on values of data included in the data flow (Ademar, paragraphs [0029], [0035], [0146]-[0158], disclose the attributes of the particles comprise a size (paragraph [0146]) associated with the particles, which can represent content (paragraph [0152]) in the particular stream of the data transfer (data flow), which is similar or equivalent to a size of the particles is based on values of data included in the dataflow).

It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having wherein a size of the particles is based on values of data included in the data flow as suggested by Ademar into McDaniel’s system because all these systems relate to data flow/movement. The combination would enable McDaniel’s system to provide an easy way for multiple devices to establish a connection with one another so that users can interact with other devices intuitively and easily as Ademar suggested in paragraph [0025].

As to dependent claim 6, the rejection of Claim 1 is incorporated and furthermore Ademar teaches wherein a volume of the particles is based on a frequency associated with data included in the data flow (Ademar, paragraphs [0029], [0035], [0157], disclose the attributes of the particles comprise a density of the particles (paragraph [0146]) associated with the particles, which can represent content (paragraph [0152]) in the particular stream of the data transfer (data flow), which is similar or equivalent to a volume of the particles is based on a frequency associated with data included in the dataflow).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having wherein a volume of the particles is based on a frequency associated with data included in the data flow as suggested by Ademar into McDaniel’s system because all these systems relate to data flow/movement. The combination would enable McDaniel’s system to provide an easy way for multiple devices to establish a connection with one another so that users can interact with other devices intuitively and easily as Ademar suggested in paragraph [0025].

As to dependent claim 7, the rejection of Claim 1 is incorporated and furthermore Ademar teaches farther comprising receiving a selection of a pause tool, and freezing the particles and stopping the particles from moving between the first logic node and the second logic node through the first link (Ademar, paragraphs [0160]-[0161], disclose the user could swipe a finger across or hold the finger on the particle stream/flow to pause the transfer of data connection between the first device and the second device (paragraph [0160]), which is similar or equivalent to receiving a selection of a pause tool, and freezing the particles and stopping the particles from moving between the first logic node and the second logic node along the first link).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having further comprising receiving a selection of a pause tool, and freezing the particles and stopping the particles from moving between the first logic node and the second logic node along the first link as suggested by Ademar into McDaniel’s system because all these systems relate to data flow/movement. The combination would enable McDaniel’s system to provide an easy way for multiple devices to establish a connection with one another so that users can interact with other devices intuitively and easily as Ademar suggested in paragraph [0025].

As to dependent claim 8, the rejection of Claim 7 is incorporated and furthermore Ademar teaches farther comprising pausing execution of the executable program on the one or more processors (Ademar, paragraphs [0031], [0160], disclose the user could swipe a finger across or hold the finger on the particle stream/flow to pause the transfer of data or connection between the first device and the second device (paragraph [0160]), which means pausing execution of the computer program on the processors (paragraph [0031]), which is similar or equivalent to pausing execution of the executable program on the one or more processors).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having further comprising pausing execution of the executable program on the one or more processors as suggested by Ademar into McDaniel’s system because all these systems relate to data flow/movement. The combination would enable McDaniel’s system to provide an easy way for multiple devices to establish a connection with one another so that users can interact with other devices intuitively and easily as Ademar suggested in paragraph [0025].

As to dependent claim 9, the rejection of Claim 1 is incorporated and furthermore Ademar teaches farther comprising:
receiving a first selection of a step tool (Ademar, paragraph [0160], disclose the user could swipe a finger across or hold the finger on the particle stream/flow to pause the transfer of data or connection between the first device and the second device (paragraph [0160]), which is similar or equivalent to receiving a first selection of a step tool);

freezing the particles and stopping the particles from moving between the first logic node and the second logic node along the first link (Ademar, paragraphs [0160]-[0161], disclose stopping the movement of the particles between the first device and the second device along the first connection (paragraph [0160]), which is similar or equivalent to freezing the particles and stopping the particles from moving between the first logic node and the second logic node along the first link);

receiving a second selection of the step tool (Ademar, paragraphs [0160]-[0161], disclose the user can drag the particles in the opposite direction of the movement of particles (paragraph [0160]), which is similar or equivalent to receiving a second selection of the step tool); and

unfreezing the particles and allowing the showing movement of the particles along the first link (Ademar, Figs. 21a-b, paragraphs [0160]-[0161], show and disclose allowing and showing the movement of the particles in the opposite direction along the first connection (paragraph [0160]), which is similar or equivalent to unfreezing the particles and allowing the showing movement of the particles along the first link).

It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having receiving a first selection of a step tool; freezing the particles and stopping the particles from moving between the first logic node and the second logic node along the first link; receiving a second selection of the step tool; and unfreezing the particles and allowing the showing movement of the particles along the first link as suggested by Ademar into McDaniel’s system because all these systems relate to data flow/movement. The combination would enable McDaniel’s system to provide an easy way for multiple devices to establish a connection with one another so that users can interact with other devices intuitively and easily as Ademar suggested in paragraph [0025].

As to independent claim 10, this is a non-transitory computer-readable media claim, which is corresponding to the method Claim 1. Therefore, it is rationally rejected for the same reason as the method Claim 1.

As to dependent claim 12, the rejection of Claim 10 is incorporated and furthermore Ademar teaches where in the particles visually represent data transmitted between the first and second logic nodes (Ademar, Figs. 19a-b & 21a-b. paragraphs [0160]-[0161], show and disclose the particles visually represent data transferred between the first device and the second device, which is similar or equivalent to the particles visually represent data transmitted between the first and second logic nodes).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having wherein the particles visually represent data transmitted between the first and second logic nodes as suggested by Ademar into McDaniel’s system because all these systems relate to data flow/movement. The combination would enable McDaniel’s system to provide an easy way for multiple devices to establish a connection with one another so that users can interact with other devices intuitively and easily as Ademar suggested in paragraph [0025].

As to dependent claim 13, this is a non-transitory computer-readable media claim, which is corresponding to the combination of the method Claims 4-6. Therefore, it is rationally rejected for the same reason as the method Claims 4-6.

As to dependent claim 14, this is a non-transitory computer-readable media claim, which is corresponding to the method Claim 4. Therefore, it is rationally rejected for the same reason as the method Claim 4.

As to dependent claim 15, the rejection of Claim 11 is incorporated and furthermore Ademar teaches wherein the first physical object comprises a sensor object, and a color of the particles is based on a sensor type associated with the sensor object (Ademar, Figs. 19a-b &21a-b. paragraphs [00051]-[0053], [0077], [0097], [0112]-[0113], [0117], [0146]-[0155], disclose the first device comprises a sensor (paragraph [0051]-[0053], and a color of the particles depend on which device is currently presenting content on the receiving device (paragraphs [0097], [0112]-[0113], [0117]), which is similar or equivalent to the first physical object comprises a sensor object, and a color of the particles is based on a sensor type associated with the sensor object).

It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having wherein the first physical object comprises a sensor object, and a color of the particles is based on a sensor type associated with the sensor object as suggested by Ademar into McDaniel’s system because all these systems relate to data flow/movement. The combination would enable McDaniel’s system to provide an easy way for multiple devices to establish a connection with one another so that users can interact with other devices intuitively and easily as Ademar suggested in paragraph [0025].

As to dependent claims 16-19, these are non-transitory computer-readable media claims, which are corresponding to the method Claims 5-7, and 9. Therefore, they are rationally rejected for the same reason as the method Claims 5-7, and 9.

As to dependent claim 20, this is a system claim, which is corresponding to the method Claim 1. Therefore, it is rationally rejected for the same reason as the method Claim 1.

Response to Arguments
	In the Remarks, Applicant argues in substance that none of the cited references teaches or suggests “the first link graphically represents a first data connection between the first logic node and the second logic node”, “displaying a visual representation of a data flow along the first link between the first logic node and the second logic node”, and “the data flow is visually represented as particles moving through the first link between the first logic node and the second logic node.”  Examiner disagrees because McDaniel discloses the first link/connection (paragraph [0031]) represents a first connection between the first logic input port object (first logic node) and the second logic output port object (second logic node) (paragraphs [0008], [0028]), which is similar or equivalent to the first link represents a first data connection between the first logic node and the second logic node.  McDaniel further discloses displaying a visualization (visual representation) (paragraph [0023] of a products flow (Fig. 2, paragraphs [0008], [0028]) between the first logic input port object (first logic node) and the second logic output port object (second logic node) (Fig. 2, paragraphs [0008], [0028]), which is similar or equivalent to displaying a visual representation of a dataflow along the first link between the first logic node and the second logic node.

McDaniel, however, does not specifically teach the first link graphically represents a first data connection between the first logic node and the second logic node; and wherein the data flow is visually represented as particles moving through the first link between the first logic node and the second logic node.

In the same field of endeavor, Ademar teaches: where in the data flow is visually represented as particles moving along the first link between the first logic node and the second logic node (Ademar, Figs. 19a-b, paragraphs [0152],[0159]-[0160], show and disclose displaying a visual representation of a particle stream of a data transfer (data flow) (paragraph [0160]) between/along the connection of the first device (first logic node) with the second device (second logic node) (paragraph [0160]), wherein the particle stream of the data transfer (data flow) is visually represented as particles moving between the first connection of the first device (first logic node) with the second device (second logic node) and where the particles themselves can represent content like an image (paragraph [00152]). Ademar further discloses in Figure 20 and paragraph [0023] that the use of particle effects to indicate the transfer of data from one electronic device to another.  Furthermore, Ademar discloses using a particle system to illustrate the current strength of a connection (link) shown in Figures 19a-19b and paragraph [0156]).  Thus, Ademar’s teachings is similar or equivalent to displaying a visual representation of a dataflow along the first link between the first logic node and the second logic node, wherein the dataflow is visually represented as particles moving along the first link between the first logic node and the second logic node (see (*) below)). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having in “while the executable program” above, wherein the data flow is visually represented as particles moving through the first link between the first logic node and the second logic node as suggested by Ademar into McDaniel’s system because all these systems relate to data flow/movement. The combination would enable McDaniel’s system to provide an easy way for multiple devices to establish a connection with one another so that users can interact with other devices intuitively and easily as Ademar suggested in paragraph [0025].
In addition, to further support the rejections above, Merrick also teaches: A system and method for displaying on a display device connectable to the system a visual representation (graphically representation) of a physical environment such as a virtual office (Abstract).  Merrick further discloses “wiring up” or linking the objects (interpreted as logic nodes) (Merrick, Figures 5-6 and col. 2, line 62 – col. 3, line 44, col. 4, lines 14-21 and col. 6, lines 48-65).  Merrick further discloses the first link graphically represents a first data connection between the first logic node and the second logic node (Merrick, Figures 5-6 and col. 2, line 62 – col. 3, line 44, col. 4, lines 14-21 and col. 6, lines 48-65: displaying a virtual office with virtual objects (logic nodes) connected by “wires” links, and the various “wires” represent connections between the objects. In Figure 6, Merrick discloses that various types of data can be retrieved from the database through the connections between the database and the Data Machine, and the Data Machine is currently connected to a chart output from the wire passing from the Data Machine to the book of outputs (col. 8, lines 17-40 and Figure 6). Since all of the systems relate to data flow/movement, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept the first link graphically represents a first data connection between the first logic node and the second logic node as suggested by Merrick into McDaniel and Ademar’s systems for the purpose of allowing users to display a visual presentation of a physical environment.

Conclusion
THIS ACTION IS MADE FINAL.   Applicant is reminded of the extension of time policy as set forth in 37CFR 1.136(a).
	
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571) 272-4092.  The examiner can normally be reached on 8:30 am – 5:30 pm Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  On July 15, 2005, the Central Facsimile (FAX) Number will change from 703-872-9306 to 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CHAU T NGUYEN/Primary Examiner, Art Unit 2177